Title: To George Washington from Benjamin Lincoln, 2 April 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My Dear General
                            Hingham April 2d 1781
                        
                        On my return from Rhode Island I found that a very considerable delay would attend the compleating our
                            clothing for the recruits as ordered by the General Court which induced me to attempt as a temporary supply Hunting shirts
                            & overalls in this I failed, as the Court was not sitting, from the want of powers in the supream executive—But as
                            there are a number of the recruits well cloathed they have been ordered first to march. I hope the delay will not be great
                            as the General Court will soon meet and I have no doubt of their good disposition & attention to the army.
                        Of the lives I think your Excellency may be certain for the Majority of the people have complyed with the
                            order of the court & having been classed, have procured their men they are too fully convinced of the necessity
                            of filling up the army to suffer the delinquents to pass with impunity—The shades of disaffection which, prior to this
                            happy event, appeared in some few instances are now dissipated. I have the honor to be My Dear General with the warmest
                            esteem Your Excelleny most Obedient servt
                        
                            B. Lincoln
                        
                    